Citation Nr: 1236980	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2008.  A statement of the case was issued in October 2008.  The Veteran perfected his appeal in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A hearing at the RO before a traveling Veterans Law Judge (Travel Board hearing) was scheduled in December 2010 at the Veteran's request.  The hearing notification letter was issued in October 2010.  The Veteran did not report for the scheduled hearing.  However, it was later discovered that a letter had been received at the Board on November 8, 2010, requesting a postponement of the hearing scheduled for December 6, 2010.  It appears that the letter had not yet been associated with the claims file by the time of the scheduled hearing. 

The Board finds that the Veteran's request for rescheduling of the hearing was timely received under  38 C.F.R. § 20.702(c).  Accordingly, the case is being returned to the RO so that a Travel Board hearing may be rescheduled.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


